



Exhibit 10.15
Outside Director Compensation Plan (a)

(Effective February 2017)
Annual Cash Retainer:
 
 
 
 
 
Board Member
 
$70,000
 
 
 
Non-Executive Chairman of the Board
 
$100,000
Lead Director
 
$50,000
Audit Committee Chair
 
$20,000
Audit Committee Member
 
No additional compensation
Compensation Committee Chair
 
$15,000
Compensation Committee Member
 
No additional compensation
Nominating Committee Chair
 
$10,000
Nominating Committee Member
 
No additional compensation
 
 
 
Additional Payments:
 
 
Attendance Fee for In Person Attendance at Board Meeting
 
$1,500
Attendance Fee for Telephonic Attendance at Board Meeting
 
$1,000
Attendance Fee for Committee Meeting Attendance
 
$1,000
 
 
 
Equity Grant Upon Initial Election or Appointment
 
 
New directors – on the date of initial election or appointment to the Board, new
directors (other than directors elected at the annual meeting of stockholders
who will receive the annual grant of restricted stock as set forth below) will
be entitled to a pro-rata portion of the annual restricted stock award grant
 
Pro-rata for partial year of service based on the date of initial election or
appointment, relative to the date of the preceding Annual Meeting of
Stockholders
 
 
 
Annual Grant of Restricted Stock (b)
 
$125,000
 
 
 
Expense Reimbursement – for travel, lodging and other reasonable out-of-pocket
expenses incurred in attending board and committee meetings.
 
 
 
 
 

All amounts listed above are in United States dollars.
(a)
Each member of the Board, other than a director employed by the Company, is
entitled to receive compensation under this plan.
(b)
Each share of restricted stock will be fully vested on the earlier of (1) first
anniversary of the grant date and (2) the Company's next Annual General Meeting.

The number of shares issued for restricted stock awards shall equal the
specified dollar value of the restricted stock award divided by the applicable
per share ASC 718 charge as of the grant date as determined by the company for
financial reporting purposes.
Timing of Director Compensation: Each Director shall receive an initial
restricted stock award the day of the director’s election or appointment to the
board. Thereafter, on the date of each annual meeting of stockholders, each
person who is either elected to the Board at the annual meeting or continues to
serve on the Board upon the conclusion of the annual meeting will receive all of
his or her restricted stock award, which grant will be subject to one year
vesting.
The cash retainer and other fees will be paid in arrears, quarterly or
semi-annually at the Company’s discretion.





